Citation Nr: 0400831	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  96-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from December 7,1994 to 
January 17, 1995.  

This matter arises from a March 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim for entitlement to service connection for 
bilateral pes planus.

In November 1995, the veteran requested a hearing before a 
Member of the Travel Board.  The Board scheduled a hearing 
for May 1996.  On the day of the scheduled hearing, the 
veteran withdrew his hearing request.  There are no 
subsequent requests for hearings in the claims file.


FINDING OF FACT

The record contains clear and unmistakable evidence that pes 
planus pre-existed the veteran's active military service and 
was not aggravated during service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Due to the change in the 
law brought about by the Veterans Claims Assistance Act, this 
case was remanded in a BVA decision dated December 2000 for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the March 1995 rating decision that the evidence 
did not show that he had met the relevant criteria for 
service connection for the disability at issue.  The RO 
informed the appellant of the evidence needed to substantiate 
his claim in a Statement of the Case dated September 1995 and 
a Supplemental Statement of the Case dated September 2000.  
In addition, in April 2003, the RO sent the veteran a letter 
notifying him of the VCAA's provisions.  Finally, the RO sent 
the veteran another Supplemental Statement of the Case in May 
2003.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussion in the rating decision, 
SOC, SSOCs, and the April 2003 letter sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
additional evidence that might aid his claim or that might be 
pertinent to the basis of the denial of this claim.  The RO 
has obtained service medical records from the National 
Personnel Records Center.  These records include an 
etiological opinion offered by an examining physician of the 
Medical Evaluation Board.  The physician examined the 
veteran, reviewed his medical record and podiatry evaluation, 
and interviewed the veteran before rendering his opinion.   
The evidence includes, but is not limited to, service medical 
records which show one treatment for pes planus with 
secondary shin splints and a specific finding that the 
"medical condition existed prior to entry into military 
service and has not been aggravated by service beyond the 
normal progression of the disease."  There are no other 
findings pertaining to the claimed disability.  The Board 
finds that this evidence warrants the conclusion that a 
remand for further etiological opinions is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159 (c)(4)(B)).  The Board therefore finds that VA has 
done everything reasonably possible to assist the veteran and 
that there is sufficient evidence of record to decide his 
claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




II.  Service Connection

The veteran claims that his bilateral pes planus was 
aggravated as a result of military service.    

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as t inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether pes planus 
was noted at the time of entry into service.  In this case, 
service medical records include an enlistment examination 
report, dated September 1994, which shows that the examiner 
noted that the veteran's feet were "normal- asymptomatic."  
Pes planus was not diagnosed.  Accordingly, the veteran is 
entitled to the presumption of soundness as to this 
condition.  38 U.S.C.A. § 1111.  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
veteran's pes planus existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; see also 
VAOGCPREC 3-2003 (July 16, 2003).  

The veteran was treated for foot symptoms about two weeks 
after entrance into service.  In December 1994 an examiner 
noted, "Has always had trouble with foot pain.  Admits to 
poor prior conditions . . .  pes planus/out toeing EPTS."  
Significantly there is no reference to any trauma during 
service which could have precipitated the problems noted at 
this time.  The veteran is competent to testify as to the 
fact that he had foot pain prior to service.  Doran v. Brown, 
6 Vet.App. 283, 288 (1994).  

The veteran's service medical records also contain a Medical 
Board Referral which notes, "Diagnosis: [] pes   planus . . 
.  EPTS: YES."  A Medical Board Report, also dated December 
1994, indicates that the veteran had "symptomatic pes 
planus, with secondary shin splints and externally rotated 
left lower extremity" which existed prior to service (EPTS.)  
Finally, in a Medical Evaluation Board narrative summary 
dated December 1994, an examiner wrote:  "The above medical 
condition existed prior to entry into military service and 
has not been permanently aggravated by service beyond the 
normal progression of the disease."    

Therefore the Board finds that the veteran's statement and 
the competent medical opinions in the service medical records 
and Medical Evaluation Board report constitutes clear and 
unmistakable evidence that rebuts the presumption of 
soundness described in 38 U.S.C.A. § 1111 (West 2002).  The 
Board further notes that the conclusions in the Medical Board 
Report are consistent with the veteran's discharge, which 
states that he received an entry-level separation, and that 
the narrative reason for separation is that the veteran 
"failed medical/physical procurement standards."  

With respect to the question of whether the pre-service pes 
planus was aggravated by service, the MEB narrative summary 
concluded, "The above medical condition existed prior to 
entry into military service and has not been permanently 
aggravated by service beyond the normal progression of the 
disease." Furthermore, there is no competent, countervailing 
evidence of record indicating that the veteran's pes planus 
was aggravated by service.  In short, the totality of the 
competent evidence of record affirmatively establishes that 
no aggravation occurred during service and this constitutes 
clear and unmistakable evidence that the veteran's pes planus 
was not aggravated therein.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that his pes planus was 
aggravated as a result of his service and, therefore, his pes 
planus should be service connected.  His statements are not 
competent evidence of a nexus between the claimed condition 
and his service, or a service-connected condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for pes planus is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



